Citation Nr: 0011949	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-12 309A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran timely initiated an appeal of the May 2, 
1997 rating decision, in which the RO denied entitlement to 
service connection for a bilateral knee disorder, hearing 
loss and a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1977.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) that the veteran's notice of 
disagreement with the RO's May 1997 decision was not timely 
filed.  


FINDINGS OF FACT

1.  The RO, in a rating decision dated May 2, 1997, denied 
the veteran entitlement to service connection for a bilateral 
knee disorder, hearing loss and a stomach ulcer.

2.  Not later than May 4, 1998, the RO received a statement 
from the veteran referencing the May 2, 1997 decision, 
indicating that he was enclosing private medical records, and 
querying why the RO never followed up on a December 1997 
request to obtain VA outpatient treatment records. 


CONCLUSION OF LAW

The veteran timely filed a notice of disagreement in response 
to the RO's May 2, 1997 denial of entitlement to service 
connection for a bilateral knee disorder, hearing loss and a 
stomach disorder.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal after a statement 
of the case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999).  NODs and appeals must be 
in writing and may be filed by the claimant or his or her 
representative.  38 U.S.C.A. § 7105(b)(2).  NOD is defined as 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  While special wording is not required, the 
NOD must be in terms that can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1999).  The NOD must 
be filed within one year of the date of the mailing of the 
result of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a) (1999).

In this case, the RO denied the veteran's claims of 
entitlement to service connection for a bilateral knee 
disorder, hearing loss and a stomach ulcer by rating decision 
dated May 2, 1997.  The RO notified the veteran of this 
decision in a letter dated May 9, 1997.  On May 4, 1998, 
within a year of the date the notification letter was sent, 
the RO received a VA Form 21-4138 (Statement in Support of 
Claim) from the veteran referencing the May 2, 1997 decision, 
indicating that he was enclosing private medical records, and 
querying why the RO never followed up on a December 1997 
request to obtain VA outpatient treatment records.  On May 
20, 1998, the RO received another VA Form 21-4138 (Statement 
in Support of Claim) from the veteran referencing the May 2, 
1997 decision, indicating that he had submitted evidence on 
April 21, 1998, and requesting the RO to construe the 
statement received on May 4, 1998 (and which was dated April 
21, 1998) as an NOD.  

The Board believes that the May 4, 1998 statement can be 
construed as an NOD.  While in the May 4, 1998 statement, the 
veteran does not specifically utilize the word 
"disagreement", he implies that he is dissatisfied with the 
RO's May 2, 1997 decision.  He specifically references the 
May 2, 1997 decision and mentions outstanding medical 
records.  As well, he explains that he previously asked the 
RO to obtain VA medical records, but never received a 
response to his request.  The Board believes that, if the 
veteran had been satisfied with the May 2, 1997 decision, he 
would not have mentioned the decision in the context of the 
RO's alleged failure to assist him in obtaining outstanding 
VA records.  

In light of the foregoing, the Board finds that the veteran 
timely filed an NOD in response to the RO's May 2, 1997 
denial of entitlement to service connection for a bilateral 
knee disorder, hearing loss and a stomach disorder.  
Therefore, his claim must be granted.  


ORDER

The veteran is found to have timely initiated an appeal of 
the May 2, 1997 rating decision, in which the RO denied 
entitlement to service connection for a bilateral knee 
disorder, hearing loss and a stomach disorder, and to this 
extent only, his claim is granted.


REMAND

Given the Board's decision that the veteran timely initiated 
an appeal of the RO's May 1997 denial of entitlement to 
service connection for a bilateral knee disorder, hearing 
loss and a stomach disorder, further action by the RO is 
necessary.  To date, the RO has not issued a statement of the 
case in response to the veteran's timely filed notice of 
disagreement.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1999); see also Manlincon v. West, 12 Vet.App. 238, 240 
(1999); Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a substantive appeal, the Board is not required, and 
in fact, has no authority, to decide the claim).  

Appellate consideration of the veteran's bilateral knee 
disorder, hearing loss and stomach ulcers claims is deferred 
and this case is remanded to the RO for the following 
development:

The RO should furnish the veteran and his 
representative a statement of the case 
addressing the issues of entitlement to 
service connection for a bilateral knee 
disorder, hearing loss and a stomach 
ulcer and afford them an opportunity to 
perfect an appeal of the RO's denial of 
these issues by submitting a substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of these 
claims following the issuance of the 
statement of the case unless he perfects 
his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to perfect his appeal of the 
denial of the aforementioned issues and to submit any 
additional evidence he wishes to have considered in 
connection with this appeal.  However, he is not obligated to 
act unless otherwise notified.  



		
	RALPH STIEHM
	Acting Member, Board of Veterans' Appeals



 

